 

Exhibit 10.141

AMD_00191087.0

THIS AMENDMENT (this “Amendment”) dated as of May 4, 2016 (the “Amendment
Effective Date”) is made to the Schedules (as defined below) by and between MSCI
Inc. (“MSCI”) and BlackRock Fund Advisors (“Licensee”).  Capitalized terms used
but not defined herein shall have the meanings ascribed to them in each
applicable Schedule, as the case may be.

WHEREAS, MSCI and Licensee entered into the Schedules identified in Attachment 1
hereto (each, a “Schedule” and, collectively, the “Schedules”);

WHEREAS, the Schedules are governed by the Index License Agreement for Funds
(internal MSCI reference number: IXF_00040) dated as of March 18, 2000 (the
“Agreement”) by and between MSCI and Licensee;

WHEREAS, the Schedules specify the names of certain Licensee Funds, which names
are identified as “original Fund names” in Attachment 1 hereto; and

WHEREAS, MSCI and Licensee wish to change such “original Fund names” of such
Licensee Funds.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, each
of MSCI and Licensee hereby agree to amend the Schedules as follows:

1.

Commencing on the Amendment Effective Date, each of the Schedules is hereby
amended so that the “original Fund name” set forth in Attachment 1 hereto shall
be deleted and replaced with the “revised Fund name” set forth in Attachment 1
hereto.

2.

This Amendment amends and operates in conjunction with each applicable
Schedule.  This Amendment, each applicable Schedule and the Agreement constitute
the complete and exclusive statement of the agreement between the parties with
respect to the subject matter hereof and supersede in full all prior proposals
and understandings, oral or written, relating to such subject matter.  To the
extent that the terms of this Amendment conflict with the terms of any
applicable Schedule or the Agreement, the terms of this Amendment shall control.

3.

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to its conflict or choice of laws
principles.

4.

This Amendment may be executed in counterparts, which taken together, shall
constitute one Amendment and each party hereto may execute this Amendment by
signing such counterpart; provided that no party shall be bound hereby until the
Amendment has been executed and delivered by all parties hereto. A facsimile or
PDF signature of either party to this Amendment shall be deemed an original
signature of such party and shall manifest such party’s intention to be bound by
this Amendment.

1

--------------------------------------------------------------------------------

 

AMD_00191087.0

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the Amendment Effective Date set forth above.

 

MSCI Inc.

 

BlackRock Fund Advisors

By

/s/ Alex Gil

 

By

/s/ Manish Mehta

Name

Alex Gil

 

Name

Manish Mehta

Title

Executive Director

 

Title

Managing Director

 

2

--------------------------------------------------------------------------------

 

AMD_00191087.0

 

Attachment 1

 

Schedule

original Fund name

revised Fund name

internal MSCI

reference number of

the Schedule

Effective 

Date

of the 

Schedule

 

AMD_00151505.0

April 20, 2015

iShares FactorSelect MSCI Emerging ETF

iShares Edge MSCI Multifactor Emerging Markets ETF

AMD_00151505.0

April 20, 2015

iShares FactorSelect MSCI Global ETF

iShares Edge MSCI Multifactor Global ETF

AMD_00151505.0

April 20, 2015

iShares FactorSelect MSCI International ETF

iShares Edge MSCI Multifactor Intl ETF

AMD_00151505.0

April 20, 2015

iShares FactorSelect MSCI Intl Small-Cap ETF

iShares Edge MSCI Multifactor Intl Small-Cap ETF

AMD_00156266.0

April 20, 2015

iShares FactorSelect MSCI USA ETF

iShares Edge MSCI Multifactor USA ETF

AMD_00156266.0

April 20, 2015

iShares FactorSelect MSCI USA Small-Cap ETF

iShares Edge MSCI Multifactor USA Small-Cap ETF

AMD_00403

October 4, 2011

iShares MSCI USA Minimum Volatility Index Fund (USMV)

iShares Edge MSCI Min Vol USA ETF

AMD_00119881.0

January 23, 2014

iShares MSCI Japan Minimum Volatility ETF

iShares Edge MSCI Min Vol Japan ETF

AMD_00403

October 4, 2011

iShares MSCI ACWI Minimum Volatility Index Fund (ACMV)

iShares Edge MSCI Min Vol Global ETF

AMD_00119881.0

January 23, 2014

iShares MSCI All Country Asia ex Japan Minimum Volatility ETF

iShares Edge MSCI Min Vol Asia ex Japan ETF

AMD_00403

October 4, 2011

iShares MSCI EAFE Minimum Volatility Index Fund (EFAV)

iShares Edge MSCI Min Vol EAFE ETF

AMD_00403

October 4, 2011

iShares MSCI Emerging Markets Minimum Volatility Index Fund (EEMV)

iShares Edge MSCI Min Vol Emerging Markets ETF

AMD_00119881.0

January 23, 2014

iShares MSCI Europe Minimum Volatility ETF

iShares Edge MSCI Min Vol Europe ETF

AMD_00178568.0

August 3, 2015

iShares Currency Hedged MSCI ACWI Minimum Volatility ETF

iShares Edge MSCI Min Vol Global Currency Hedged ETF

AMD_00178568.0

August 3, 2015

iShares Currency Hedged MSCI EAFE Minimum Volatility ETF

iShares Edge MSCI Min Vol EAFE Currency Hedged ETF

AMD_00178568.0

August 3, 2015

iShares Currency Hedged MSCI EM Minimum Volatility ETF

iShares Edge MSCI Min Vol EM Currency Hedged ETF

AMD_00178567.0

August 3, 2015

iShares Currency Hedged MSCI Europe Minimum Volatility ETF

iShares Edge MSCI Min Vol Europe Currency Hedged ETF

AMD_00090437.0

February 21, 2013

iShares MSCI USA Momentum Factor ETF

iShares Edge MSCI USA Momentum Factor ETF

AMD_00090437.0

February 21, 2013

iShares MSCI USA Quality Factor ETF

iShares Edge MSCI USA Quality Factor ETF

AMD_00090437.0

February 21, 2013

iShares MSCI USA Size Factor ETF

iShares Edge MSCI USA Size Factor ETF

AMD_00090437.0

February 21, 2013

iShares MSCI USA Value Factor ETF

iShares Edge MSCI USA Value Factor ETF

AMD_00136364.0

September 9, 2014

iShares MSCI International Developed Momentum Factor ETF

iShares Edge MSCI Intl Momentum Factor ETF

AMD_00136364.0

September 9, 2014

iShares MSCI International Developed Quality Factor ETF

iShares Edge MSCI Intl Quality Factor ETF

AMD_00163614.0

September 9, 2014

iShares MSCI International Developed Size Factor ETF

iShares Edge MSCI Intl Size Factor ETF

AMD_00163614.0

September 9, 2014

iShares MSCI International Developed Value Factor ETF

iShares Edge MSCI Intl Value Factor ETF

 

3